Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 Claims 1-2, 5, 14-15, 29-33, 36, 42 and 48 are pending and examined.
	
Claim Rejections - 35 USC § 103
Claims 1-2, 5, 14-15, 29-33, 36, 42 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over each of Sudhakar et al (International Journal of Plant Production (2008); vol. 2(1), pp. 1-14; Applicant’s IDS); Vasudevan et al (US 8,431,402 B2); and Liu and Godwin (Plant Cell Rep (2012) 31:999-1007), in view of each of Dan et al (US 20040133938 A1); Wu et al (In Vitro Cell. Dev.Biol. Plant (2014)50:9-18); and Bhat et al (US 2006/0212970 A1). This rejection is repeated for the reasons of record as set forth in the last Office action of 06/30/2022. Applicant’s arguments filed 08/01/2022 have been considered but are not deemed persuasive. 

The claims are drawn to a method for preparing differentiating embryogenic callus (DEC) tissue of sorghum, comprising culturing isolated immature embryos (IEs) from sorghum in callus inducing medium (CIM) for a time and under conditions sufficient to produce DEC tissue from the IEs, wherein the CIM comprises a basal medium suitable for culturing plant cells supplemented with one or more auxins, one or more cytokinins and lipoic acid to reduce oxidative browning at a concentration of 0.5 mg/L to 2 mg/L; said one or more auxins  are indole-3-acetic acid (IAA), 4-chloroindole-3-acetic acid, phenylacetic acid, indole-3-butyric acid (IBA), 1-naphthaleneacetic acid (NAA), 2-naphthoxyacetic acid, 4-chlorophenoxyacetic acid, 2,4-dichlorophenoxyacetic acid (2,4-D), 2.4.5- Trichlorophenoxyacetic acid, 2,3,5-Triiodobenzoic acid, picloram, and salt forms of any one thereof at a concentration of 0.1 mg/L to 5mg/L; the one or more cytokinins including benzylaminopurine (BAP), zeatin, kinetin, 2IP, zeatin riboside, diphenylurea and thidiazuron (TDZ) at a concentration of 0.01 mg/L to 2 mg/L; wherein the one or more auxins and the one or more cytokinins are present in the CIM in amounts relative to one another which is sufficient to produce and/or maintain the DECs from the IEs or at a weight ratio (auxin:cytokinin) of 2:1; said method wherein the CIM further comprises a peptone at a concentration of 0.2 g/L to 2 g/L,  copper in the form of cupric sulfate, copper chloride, copper nitrate, copper gluconate, or copper acetate at a concentration of 0.1 mg/L to 5 mg/L; and/or  an osmotic agent. The claims are further drawn to a method of producing a genetically modified sorghum cell/plant or regenerative part thereof by introducing one or more nucleic acids into said differentiating embryogenic callus (DEC) tissue of sorghum, culturing the DEC tissues into which the one or more nucleic acids have been introduced on a medium, or a series of media that induces shoot formation from the DEC tissue(s), thereby producing one or more genetically modified shoot; and producing one or more genetically modified sorghum plants from the genetically modified shoot; and optionally  obtaining regenerative parts from the genetically modified plants, wherein the culturing induces shoot formation from said sorghum tissues at an efficiency of at least 35% ; said method further comprising selfing or crossing the genetically modified sorghum plant to produce progeny plants; and  genetically modified sorghum plant, progeny or part thereof produced by said method. The claims are further drawn to the culture medium as described above and differentiating embryogenic callus (DEC) tissue of sorghum prepared by the method as discussed above, wherein the DEC tissue is capable of being genetically modified with an efficiency of at least 35%.
	Sudhakar et al teach a method of preparing embryogenic callus of sorghum comprising culturing immature embryo explants of sorghum bicolor on nutrient medium comprising sucrose as an osmotic agent (30 g/L), 0.8g of agar and amino acids with different concentrations of auxins and cytokinins (page 3; Tables 1 and 2), 1% of activated charcoal to inhibit browning (page 4), maintaining the culture in the darkness for callus induction; and subsequent shoot regeneration (page 3). Sudhakar et al also teach culture media containing 0.5 to 3.0 mg/l BAP, ZN, KN or TDZ for all experiments and that combination of auxin and cytokinin was needed for efficient callus induction (Table 2). Sudhakar et al further teach an optimal auxin and cytokinins ratios and disclose 100% callus induction and efficient regeneration of plantlets. Sudhakar et al state that sorghum is one of the staple food grain and a good source of nutrients, and suggest the need to improve the current genetic transformation protocol via tissue culture for Sorghum bicolor. 
Vasudevan et al  teach high frequency regeneration of sorghum using DEC explant in a culture media supplemented with auxins (2, 4-D, IAA) and cytokinin (BA, KN) with the antioxidant ascorbic acid, PVP or PVPP.
	Liu and Godwin teach a method of highly efficient transformation of sorghum via tissue culture using immature embryos (IEs) from inbred sorghum line Tx430 (the same sorghum line used in the instant invention), optimized callus induced medium (CIM) containing MS medium supplemented with 1 mg/L 2, 4-D, regeneration medium containing MS supplemented with 1mg/L IAA and use of additional ingredients including CUSO4,  and proline. Liu and Godwin also teach the use of 9-11 days old immature embryos (IEs) for transformation via microprojectile or via agrobacterium mediated transformation. Liu and Godwin further teach that IEs proved to be the most successful and productive explants for sorghum explant tissue culture and that the presence of copper in CIM and regeneration medium enhanced callus induction rate and regeneration frequency. 
	Each of Sudhakhar et al, Vasudevan et al; and Liu and Godwin do not teach the anti-oxidant lipoic acid in the culture media, or the resultant transformation efficiency of 35%.
	Dan et al teach the use of lipoic acid in plant culture media as an antioxidant. At paragraph [0013], Dan et al state that the addition of lipoic acid to culture media used for monocot and dicot plants during transformation and/or regeneration steps increases the efficiency of transformation of an explant with a desired nucleic acid and regeneration process. At paragraph [0020], Dan et al teach that the amount of lipoic acid to include in the media can be optimized for the desired plant species and the type of transformation method employed. 
	Wu et al teach agrobacterium mediate transformation of sorghum using immature embryos from sorghum line Tx430 (the same sorghum line used in the instant invention) that resulted in 33.2% of transformation frequency by adding copper sulfate and 6-benzylaminopurine and stably transgenic sorghum plants produced by said method. Table 1 of Wu et al shows composition of the culture and regeneration media. Wu et al also teach self- pollinating the transgenic plants that produced progeny plants, screening, and selecting the progeny for the presence of the transgene.
	Bhat et al suggest the use of co-culture medium containing antioxidant agents including lipoic acid in the culture of explants including immature embryos (IEs) from plants including sorghum.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of preparing differentiating embryogenic callus tissue of sorghum by culturing immature embryos in callus inducing medium comprising auxins and cytokinin with browning reducing or osmotic agents as taught by each of Sudhakar et al and Vasudevan et al, to obtain high frequency of regeneration and high transformation efficiency as taught by Liu and Godwin, to produce stably transformed sorghum plants as taught by Wu et al. It would also have been obvious to modify that method by incorporating the lipoic acid as an anti-oxidant, given the optimum results obtained for different plants species as taught by Dan et al. One would have been motivated to substitute the activated charcoal or PVV or any other antioxidant agent with a lipoic acid in the culture media to reduce culture browning, for Sorghum bicolor, given the results obtained for other monocot plants as taught by Dan et al, given the recalcitrant nature of sorghum,  given that sorghum is one of the staple food grain and is a good source of nutrients as taught by Sudhakar et al, and given the need to improve the current genetic transformation protocol via tissue culture for sorghum as taught by each of Liu and Godwin and Wu et al . One would have been motivated to use additives like copper and benzylaminopurine in the culture medium to increase transformation efficiency to more than 33% as taught by Wu et al. One would also have been motivated to combine auxins, cytokinins (BA, KN) and a lipoic acid as the oxidant to reduce browning in the callus induction medium, in the transformation medium and/or in the regeneration medium, to obtain improve callus induction and regeneration frequency for sorghum plants, and to develop an improved genetic transformation protocol with a reasonable expectation of success. The addition of peptone in the callus induction is an obvious choice given that no unexpected results have been related to the addition. One of ordinary skill in the art can always optimize the concentration level of the auxin, cytokinin  and/or the lipoic acid for the specific genotype and transformation type used as suggested by Dan et al and Bhat et al. Therefore, the invention as whole was a prima facie obvious, absent evidence to the contrary. 
	
Response to Arguments:

Applicant argues that the prior art does not teach or suggest the use of lipoic acid in the preparation of differentiating embryogenic callus tissue of sorghum prior to the Agrobacterium mediated transformation step as required by instant claims. This is not found persuasive because claims 1-2, 5 and 48 do not require an active transformation step. The only step recited in the claimed method is the culturing immature embryos (IEs) isolated from sorghum in callus inducing medium (CIM) comprising lipoic acid as an antioxidant and one or more auxins, cytokinins, a peptone,  cupric sulfate, copper chloride, copper nitrate, copper gluconate, copper and/or an osmotic agent. Claims 32-33, 36, 42 do not require the presence of a transgene. According to the prior art, the antioxidant agent can be added in the culture medium during or after the callus induction as taught by Sudhakar et al (1st full paragraph of page 4, and Fig.1b) or upon phenolic exudates from base of shoot buds as taught by Vasudevan et al (Table 1). Therefore, the addition of the antioxidant agent before or during the transformation step does not constitute an unexpected result, absent evidence to the contrary.
Applicant asserts that Agrobacterium mediated transformation of sorghum lags behind other recalcitrant crops in terms of transformation efficiency. This is not found persuasive because the search of the prior art shows that transgenic sorghum plants were successfully produced via Agrobacterium transformation in the last two or more decades. See, for example, US 6,369,298 (published in 2002); US 8,143,484 (published in 2012), and US 10,745,706 (published in 2020). 
Applicant argues that the cited reference by Sudhakar et al or Dan et al do not teach or suggest the concentration of lipoic acid necessary to increase the transformation efficiency for sorghum DEC tissues, therefore, it would not have been obvious to a one of ordinary skill in the art (POSA) to come up with the specific concentration of lipoic acid as recited in the claims. This is not found persuasive. Sudhakar et al teach the use of 1% of activated charcoal for reducing browning in sorghum callus induction medium.  Similarly, Vasudevan et al teach tissue culture media supplemented with the antioxidant ascorbic acid, PVP or PVPP at concentrations from 0.25 g to 1.5 g to reduce browning. Dan discloses a method of utilizing the antioxidant lipoic acid to reduce browning in plant tissue culture media. With regard to the recited concentration, it is well settled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 (II).
The only difference between the claimed method and the method disclosed by Sudhakar et al is the type of antioxidant agent used in the callus induction media to reduce browning. The substitution of one antioxidant agent with another known antioxidant agent does not constitute an unexpected result, and through routine experimentation a POSA would be able to determine the optimum concentration of the antioxidant to control the browning of the callus. Furthermore, Dan et al teach how to adjust the concentration of lipoic acid for the tissue culture of different plant species including monocot plants. 
Applicant argues that although Dan et al teaches culture media with lipoic acid, it does not teach using this culture media to prepare differentiating embryogenic callus (DEC) from sorghum. This is not found persuasive because Sudhakar et al teach a culture media containing a functionally equivalent antioxidant for sorghum embryogenic callus induction. It is the combination of all the references cited above that provides a predictable result, and thus makes the claimed invention obvious. 
Therefore, for all the reasons discussed above and in the last Office actions, the claimed invention as whole is a prima facie obvious.
Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Packer et al (Free Radicle Biology and Medicine, Vol. 19(2):227-250). Packer et al teach that Lipoic acid is a biological antioxidant.

No claim is allowed.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662